DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, first paragraph, filed 02/03/2022, with respect to claims 1, 3, 5, 10, 13 have been fully considered and are persuasive.  The 35 USC 103 of 12/03/2021 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200100384 A1 Sassano; Camillo et al.
1.	Regarding claim 1, Sassano teaches a galley monument for an aircraft, comprising: a number of compartment walls (fig. 1, element 114-117) and a functional wall (fig. 2A, element 117) having a 
2.	Regarding claim 3, Sassano teaches the galley monument according to Claim 2, wherein the display device is pivotably mounted on the carrier device by an articulating device (fig. 10C element 1038).
3.	Regarding claim 4 Sassano teaches the galley monument according to Claim 3, wherein local supply lines  (fig. 11B, element 1000) for supplying to the display device run between the carrier device and the display device within the articulating device (para 0107).
4.	Regarding claim 5, Sassano teaches the galley monument according to Claim 1, wherein, in the stowage position, a peripheral portion of the display device protrudes beyond an end face of the functional wall with respect to the direction of the depth (fig. 10E, element 110 handle, protrudes beyond aperture). 

6.	Regarding claim 10, Sassano teaches the galley monument according to Claim 1, wherein the display device has a recessed grip on a rear side surface (fig. 10E, element 110).
7.	Regarding claim 11, Sassano teaches the galley monument according to Claim 1, further comprising: a housing device arranged in the receiving recess (fig. 1, element 102 equal to housing device).
8.	Regarding claim 12, Sassano teaches the galley monument according to Claim 11, wherein the housing device comprises a tray for receiving the display arrangement in the stowage position (fig. 1, element 102).
9.	Regarding claim 13, Sassano teaches the galley monument according to Claim 2, further comprising: an actuator, by which the display arrangement can be moved between the stowage position and the in-use position (para 0039 “When the user pulls on the handle 110, the retractable terminal 150 may extend out of the aperture 130 …”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassano as applied to claims above, and further in view of PGPUB20190116249 Guo; Haichao.
10.	Regarding claim 6 Sassano teaches the galley monument according to Claim 1, but fails to teach wherein the display device has display elements on a first end face
However Guo teaches wherein the display device has display elements on a first end face (para [0035] slider is equal to display element).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument taught by Sassano with the end face elements as taught by Guo in order to be visible on the outer frame. (para 0051).
11.	 Regarding claim 7 Sassano teaches the galley monument according to Claim 1, but fails to teach wherein a first end face of the display device is of a curved shape and is formed as a display surface.
However Guo teaches wherein a first end face of the display device is of a curved shape and is formed as a display surface (fig. 11, element 41 is curved).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument taught by Sassano with the end face elements as taught by Guo in order to be visible on the outer frame. (para 0051).

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassano as applied to claims above, and further in view of US 20150163935 A1 Kasuga; Hiroyuki.
12.	 Regarding claim 9, Sassano as teaches the galley monument according to Claim 8, but fails to teach wherein the basic supply line is formed as a ribbon cable and the length reserve is formed by a loop of the ribbon cable.
However Kasuga teaches wherein the basic supply line is formed as a ribbon cable and the length reserve is formed by a loop of the ribbon cable (fig. 4B, element 10 flat cable, element 11 S-shaped curved part).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument taught by Sassano with the flat cable taught by Kasuga in order so “…the flat cable 10 can be smoothly moved up or down without causing any interference with the internal walls of the fixed part…” (para 0057). 

Claim14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassano as applied to claims above, and further in view of US 20200047889 A1 Kurz; Christian et al.
13.	Regarding claim 14, Kurz teaches an aircraft with a galley monument (fig. 2). according to Claim 1 as taught by Sassano.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument taught by Sassano with the aircraft galley taught by Kurz in order so “kitchen module can be individually adapted for the aircraft, without the basic structure thereof being changed.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642